DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received March 15, 2021.  Claims 1, 10, 11, and 16 were amended.  Claim 6 is a cancelled claim.  Claims 1-5 and 7-18 are pending.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the last office action is withdrawn due to the cancellation of claim 6.
The rejection of claim 6 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0131542 A1) is withdrawn due to the cancellation of claim 6.  
The rejection of claim 10 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0131542 A1) is withdrawn due to the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 16 add the limitation “when X1 and X3 are nitrogen, and L is a phenylene binding with X2 at meta position, then R and RD together comprise a heterocyclic ring or at least three carbocyclic rings”.   
It is not seen where the specification sets forth or suggests groups R and RD together forming groups.  The claim recites “any adjacent substituents are optionally joined or fused into a ring”, but R and RD are not considered adjacent as they are present on opposing sides of the molecule.
[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    231
    331
    media_image1.png
    Greyscale

Furthermore, it is not seen where the specification specifically sets forth or describes “at least three carbocyclic rings”.  The specification does not set forth or 
Independent claims 1, 11, and 16 are considered to comprise new matter.   All additional claims respectively depend from claims 1, 11 or 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 16 recite “R and RD together comprise a heterocyclic ring or at least three carbocyclic rings”.  In the added limitation, it is unclear if the substituents R and RD join/bond together to form a single ring group or if applicant intended the limitation to mean that both of R and RD individually are each a heterocyclic ring or group with at least three carbocyclic rings.  Clarification and/or correction are required.  All additional claims respectively depend from claims 1, 11 or 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0131542 A1).
Kim et al. discloses compounds for an electroluminescent device which include compounds the same as claimed by applicant (see abstract and full disclosure).  At least the following compounds H2-121 and H2-146 of general formulas 2-1 and 2-2 (see par. 46) are exemplified:

    PNG
    media_image2.png
    318
    323
    media_image2.png
    Greyscale
(see par. 46, page 5)


    PNG
    media_image3.png
    240
    321
    media_image3.png
    Greyscale
(par. 52, compound H2-121 on page 38);

    PNG
    media_image4.png
    290
    309
    media_image4.png
    Greyscale
(par. 52, compound H2-146 on page 42).
The compounds H2-121 and H2-146 read upon instant Formula 1 where X2 and X4 are nitrogen.  The compounds anticipate compounds of instant claims 1, 4, 5 and 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0131542 A1).
Kim teaches general formulas 2-1 and 2-2 of which more specific H2-121 and H2-146 are example derivatives:

    PNG
    media_image2.png
    318
    323
    media_image2.png
    Greyscale
(see par. 46 and 52).
Kim et al. does not show all possible derivatives of 2-1 and 2-2 also meeting the requirements of instant compounds as exemplified compounds in the reference.  Also, while Kim et al. R1, R2 and R3 variables are defined to include substituent group definitions (see par. 34 and 47) the same as instant claims 2 and 3 requirements, it is not seen where an example compound comprises groups of the required claim 2 and 3 definitions all within a single example compound. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed formula 2-1 or 2-2 compounds with R groups as defined, because one would expect to achieve compounds within the definition of formulas 2 with a predictable result and a reasonable expectation of success.  
	Regarding a device of claims 11 and 16, Kim et al. teaches the formula 2 compounds are used as host material in a light emitting device (see par. 41), but does not set forth example devices using all possible compounds within Formula 2-1 or 2-2 also meeting the requirements of instant Formula 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made and to have selected compounds of Formula 2-1 or 2-2 derivatives for a functional layer of a device, because Kim et al. teaches the compounds as functional materials for forming a layer of a light emitting device.  One would 
	Regarding claims 12, 14, and 15, the claims only require that the material is present in a layer of a device and do not specifically require that additional functional layers are present.  The formula 2 material within a layer of a device meets the structural requirements of the claim limitations.  
	Regarding claim 13, the material of formula 2 may be a host material of the emitting layer (see par. 27, 41) and light emitting dopant includes phosphorescent emitters comprising ligands within ligand formulas as claimed by applicant (see par. 56-57).
	Further regarding claim 16, the device may be part of a display system or a lighting system (see par. 76), which is considered to meet at least the limitation of “a light for interior or exterior illumination” or “a sign”.  Also, as the layers are planar, the display is considered a “flat panel display” (see par. 74-77, 115).
	Regarding claim 18, the formula 2 material may be dissolved in a solvent to form a layer (see par. 75) and/or may be part of a mixture (see par. 74).

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 102 rejection over Kim et al., applicant argues the amendment now excludes Kim et al. example compounds H2-121, H2-146 and H2-127.  In response, the office notes the current rejection set forth above does not reject over Kim et al. compound H2-127 in light of the amendment; however, both Kim et al. H2-121 and H2-146 are considered 
Regarding the 35 U.S.C. 103 rejection over Kim et al., applicant appears to argue that since (according to applicant) Kim et al. does not specifically show example compounds the same as applicant’s claimed compounds that “the person of ordinary skill in the art would not find any teaching or motivation from Kim to arrive at the present claims as amended”.  The argument that Kim does not teach or suggest compounds the same as applicant’s because the reference lacks specific example embodiments is not persuasive.  According to MPEP 2123, patents are relevant as prior art for all they contain:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).”   Also, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  Kim et al. clearly defines and describes compounds within chemical formulas 2-1 and 2-2, which encompass compounds the same as claimed by applicant for an EL device.  There is no teaching away from compounds of the formulas 2-1 or 2-2 the same as compounds claimed by applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogiwara et al., Journal of Physical Chemistry A, (2015), Vol. 119, pages 3415-3418  describes indolocarbazole derivative(s) for organic electroluminescent devices (see Figure 1, page 3415).
Hu et al., Synthetic Metals 111-112, (2000), pages 421-424 teaches indolocarbazole derivatives for use as hole-transport layers in organic light-emitting devices (OLED) (see abstract and Scheme 1 on page 422).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786